21-2020
    United States v. Baez


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

          At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
    City of New York, on the 18th day of October, two thousand twenty-two.

    PRESENT:

               JOHN M. WALKER, JR.,
               RICHARD J. SULLIVAN,
                     Circuit Judges,
               MARY KAY VYSKOCIL,
                     District Judge. *
    _____________________________________

    UNITED STATES OF AMERICA,
                     Appellee,
               v.                                                                No. 21-2020

    HUMBERTO BAEZ,
                     Defendant-Appellant. †
    _____________________________________




    * Judge Mary Kay Vyskocil, of the United States District Court for the Southern District of New
    York, sitting by designation.
    †   The Clerk of Court is respectfully directed to amend the caption as set forth above.
FOR DEFENDANT-APPELLANT:                     CÉSAR DE CASTRO, The Law Firm of
                                             César de Castro, P.C., New York, NY.

FOR APPELLEE:                                NOMI D. BERENSON, Assistant United
                                             States Attorney (David C. James,
                                             Assistant United States Attorney, on
                                             the brief), for Breon Peace, United
                                             States Attorney for the Eastern
                                             District of New York, Brooklyn, NY.



       Appeal from a judgment of the United States District Court for the Eastern

District of New York (Allyne R. Ross, Judge).

       UPON       DUE   CONSIDERATION,          IT    IS   HEREBY      ORDERED,

ADJUDGED, AND DECREED that the defendant’s appeal is DISMISSED.

       Humberto Baez appeals from the district court’s judgment of conviction

following a jury trial in which he was found guilty of conspiracy to import

five kilograms or more of cocaine, in violation of 21 U.S.C. §§ 952(a), 963, 960(a),

and 960(b)(1)(B)(ii); conspiracy to distribute and possess with intent to distribute

five kilograms or more of cocaine, in violation of 21 U.S.C. §§ 846, 841(a), and

841(b)(1)(A)(ii)(II); and distribution and possession with intent to distribute five

kilograms or more of cocaine, in violation of 21 U.S.C. § 841(a) and

841(b)(1)(A)(ii)(II).   The district court sentenced Baez to 156 months’

imprisonment and five years’ supervised release.



                                         2
      On appeal, Baez – now represented by new counsel – argues that he received

ineffective assistance of counsel from both David Gordon, who represented him

in portions of the pretrial proceedings below, and Lawrence Herrmann, who

represented him for the remainder of the pretrial proceedings, at trial, and at

sentencing. Specifically, Baez contends that (1) Herrmann failed to speak with

the witnesses whom Baez had identified as exculpatory; (2) Gordon and

Herrmann failed to oppose the government’s motions in limine, make their own

pretrial motions, or raise a sufficient number of objections at trial; (3) Herrmann’s

trial performance was adversely affected by his hearing impairment; (4) Herrmann

improperly bolstered the credibility of a government witness; and (5) Herrmann

provided inadequate sentencing advocacy.        We assume the parties’ familiarity

with the underlying facts, procedural history, and issues on appeal.

      To succeed on his ineffective-assistance-of-counsel claims, Baez must

demonstrate (1) that his counsel’s performance was constitutionally deficient, and

(2) that this deficient performance prejudiced his defense.        See Strickland v.

Washington, 466 U.S. 668, 687–88, 691–92 (1984). With respect to the performance

prong, “counsel is strongly presumed to have rendered adequate assistance and

[to have] made all significant decisions in the exercise of reasonable professional




                                         3
judgment.” Id. at 690. To demonstrate prejudice, Baez must show “a reasonable

probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.”          Id. at 694.     When determining an

ineffectiveness claim, a court need not address both prongs if the defendant fails

to make a showing on one. See id. at 697.

      Where,     as   here,   a   criminal    defendant       asserts   an   ineffective-

assistance-of-counsel claim on direct appeal through newly retained counsel, we

may either “(1) decline to hear the claim, permitting the appellant to raise the issue

as part of a subsequent [28 U.S.C.] § 2255 petition; (2) remand the claim to the

district court for necessary fact-finding; or (3) decide the claim on the record before

us.” United States v. Leone, 215 F.3d 253, 256 (2d Cir. 2000). Although we have

“the discretion to choose among these three options,” id., the Supreme Court has

cautioned that “few [ineffective-assistance-of-counsel] claims will be capable of

resolution on direct appeal,” Massaro v. United States, 538 U.S. 500, 507 (2003).

Similarly, we have expressed a “baseline aversion to resolving ineffectiveness

claims on direct review.” United States v. Williams, 205 F.3d 23, 35 (2d Cir. 2000)

(internal quotation marks omitted). Thus, we generally will not decide the merits

of an ineffective-assistance-of-counsel claim in the first instance on direct appeal




                                          4
unless its “resolution is beyond any doubt.” United States v. Matos, 905 F.2d 30,

32 (2d Cir. 1990) (internal quotation marks omitted).

      Here, each of Baez’s allegations of ineffective assistance would benefit from

further development of the record as to both prongs of the Strickland test. This is

especially true considering that neither Gordon nor Herrmann has been given an

opportunity to respond to the allegations and arguments asserted by Baez. See

United States v. Khedr, 343 F.3d 96, 100 (2d Cir. 2003) (explaining that an “allegedly

ineffective attorney should generally be given the opportunity to explain the

conduct at issue”); see also Massaro, 538 U.S. at 501 (noting that the district court

that presided over the proceedings below generally has “an advantageous

perspective for determining the effectiveness of counsel’s conduct and whether

any deficiencies were prejudicial”).      Because a “collateral proceeding under

section 2255” would “provide[] [Baez] with an ample remedy for any

ineffectiveness claim” and promote judicial economy by allowing the district court

“to decide all of [Baez’s] collateral claims in one proceeding,” United States v. Doe,

365   F.3d    150,    154   (2d    Cir.   2004),    we    decline    to   hear    his

ineffective-assistance-of-counsel claims now and will instead permit him to raise




                                          5
those claims as part of a subsequent section-2255 motion, should he choose to file

one in the district court.

      Given that Baez has raised no other arguments besides these claims for

ineffective assistance of counsel, we DISMISS the appeal in its entirety.

                                      FOR THE COURT:
                                      Catherine O’Hagan Wolfe, Clerk of Court




                                        6